Title: Continental Congress. Amendment to Supplement to Land Ordinance, [28 May 1788]
From: Hamilton, Alexander
To: 


[New York, May 28, 1788]
That the persons intitled to lands by virtue of such warrants shall be at liberty to locate them on any part of the two tracts or districts of land reserved and set apart for the purpose of satisfying the military bounties due to the late army provided that each location be made either in contact with some point or part of the external boundary of the said tracts respectively or of some prior location therein. Locations to be made by causing a survey of the tracts located—
